Citation Nr: 1409942	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  08-13 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for the residuals of a shrapnel wound to the left shoulder with nerve damage.

2.  Entitlement to an increased rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD), prior to October 1, 2012.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability), prior to October 1, 2012.








REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to September 1964, July 1965 to July 1968, and May 1970 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007, March 2008 and August 2008 rating decisions by the RO.

The Veteran requested a hearing; however, through his representative, he withdrew his request in August 2011.

In August 2012, the Board adjudicated other claims, and remanded the above-captioned matters for further development.

In July 2013, the RO awarded a 100 percent rating for the service-connected PTSD, beginning on October 1, 2012.  As such, the claim for increase on appeal is rendered moot for the period beginning on October 1, 2012. The claim has been captioned accordingly on the title page.
 
Similarly, the RO's award of a 100 percent schedular disability rating for the service-connected PTSD renders moot the claim for a TDIU rating beginning on October 1, 2012.   Locklear v. Shinseki, 24 Vet. App. 311, 314, n. 2 (2011) (citing Herlehy v. Principi, 15 Vet. App. 33, 35 (2001)).  This claim has also been captioned accordingly on the title page.

In this vein, the Board notes that the concerns of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008) are not present in this case, because the Veteran was also awarded special monthly compensation from October 1, 2012 onward.  

The Board has considered documentation included in Virtual VA and VBMS.  

The issues of service connection for the residuals of a shrapnel wound to the left shoulder with nerve damage and the claim for a TDIU rating prior to October 21, 2012 are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to October 12, 2012, the service-connected PTSD is not shown to have been productive of a disability picture manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

Prior to October 12, 2012, the criteria for the assignment of a rating in excess of 50 percent for the service-connected PTSD were not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.130 including Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION


Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Letters from the RO dated in October 2006, August 2007, June 2008, and April 2012 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

The letters additionally provided him with information concerning the evaluation and effective date that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for final resolution of the issues on appeal has been obtained.  
The service treatment records and post service treatment records have been obtained.  The records from the Social Security Administration (SSA) have been obtained.  He has been afforded VA examinations.  

For all of these reasons, the Board does not have notice of any additional relevant evidence which is available but has not been obtained.  

Further, there has been substantial compliance with the Board's August 2012 remand directives, insofar as the RO afforded the Veteran an additional opportunity to submit more evidence, secured updated VA treatment records, and provided a VA examination.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the claims decided herein.  

Therefore, no further assistance to the Veteran with the development of evidence is required.  


Factual Background

In October 1994, the Veteran was awarded SSA disability benefits based on having a low back disability.  

In 2006 private medical records, the Veteran was diagnosed with psychiatric disorders other than PTSD.  Appearance was normal; speech was normal; thought processes were normal, and there were no hallucinations or delusions, the Veteran was oriented, and memory was adequate.  Judgment and insight were poor.  The Veteran reported suicidal thoughts.  He was assigned GAF scores of 30 and 25.

In December 2006, the Veteran's appearance, eye contact, and speech were normal.  Mood was anxious and dysphonic.  Thought processes were normal. The Veteran reported having flashbacks.   There was no suicidal or homicidal ideation, and the Veteran was fully oriented.  Memory was normal.  Insight and judgment were normal.  It was noted that he stopped working due to a back injury.  He was assigned a GAF score of 45.

On VA examination in March 2007, the Veteran was noted to be clean and casually dressed.  He reported living with his wife and having limited socialization.  Speech was normal; mood was dysphonic, and he was fully oriented.  Thought content was normal.  There were no delusions.  Judgment and insight were normal.  There was no inappropriate behavior or obsessive/ritualistic behavior.  There were no panic attacks or homicidal thoughts.  There were some suicidal thoughts with no intent.  Impulse control was fair and one episode of violence was described.  Memory was normal.  The Veteran's PTSD was characterized as "moderate."  He was noted to be unemployed due to a back condition.  

The examiner found that the Veteran's PTSD resulted in "reduced reliability and productivity."  The examiner specifically found there were no deficiencies in the areas of judgment, thinking, family relations, work, mood or school, and that the PTSD did not cause total occupational and social impairment.  He was assigned a GAF score of 60.

In April 2007, the Veteran was noted to be appropriately groomed.  He displayed good eye contact and speech.  His mood was "tired," and his affect was restricted.  Thought processes were normal.  There was no homicidal or suicidal ideation or psychotic symptoms.  He had intrusive thoughts, nightmares and flashbacks.  He was fully oriented.  Memory was normal.  Concretion was fair, and insight and judgment were adequate.  He was assigned a GAF score of 50.

In May 2007, the Veteran was noted to be well groomed.  He displayed good eye contact and speech.  His mood was "better," and his affect was restricted.  Thought processes were normal.  There was no homicidal or suicidal ideation or psychotic symptoms.  He had intrusive thoughts, nightmares, and flashbacks.  He was fully oriented.  Concretion was fair, and insight and judgment were adequate.  He was assigned a GAF score of 55.  

In June 2007, the Veteran was noted to be well groomed.  He displayed good eye contact and speech.  His mood was "good" and affect was restricted.  Thought processes were normal.  There was no homicidal or suicidal ideation or psychotic symptoms.  He had intrusive thoughts, nightmares, and flashbacks.  He was fully oriented.  Concretion was fair, and insight and judgment were adequate.  He was assigned a GAF score of 58.

In August 2007, the Veteran's wife submitted a letter describing the Veteran's symptoms including carrying and hiding weapons, sleeping behaviors, and alcohol abuse.  She eloquently described the effect of the Veteran's behaviors on herself and their child.

In September 2007, the Veteran was noted to be well groomed.  He displayed good eye contact and speech.  His mood was "pretty good" and affect restricted.  Thought processes were normal.  There was no homicidal or suicidal ideation or psychotic symptoms.  He had intrusive thoughts, nightmares, and flashbacks.  He was fully oriented.  Concretion was fair, and insight and judgment were adequate.  He was assigned a GAF score of 58.  

In December 2007, the Veteran had good eye contact and normal speech.  His mood was "all right."  His thought process was linear.  He denied suicidal and homicidal ideation and psychotic symptoms.  He had intrusive thoughts, nightmares, and flashbacks.  He was fully oriented.  Concentration was fair, insight was adequate, and judgment was adequate.  He was assigned a GAF score of 53.

On VA examination in February 2008, the Veteran was noted to be neatly groomed, and his speech was normal.  The Veteran was friendly and attentive; his affect was normal, and mood was "so-so."  The Veteran was oriented; thought processes were normal, and insight and judgment were normal.  There were no delusions or hallucinations.  There was no inappropriate behavior.  

The Veteran reported having obsessive behavior of checking the house for safety in the middle of the night.  There were no panic attacks, homicidal thoughts, or suicidal thoughts.  Impulse control was fair.  There were no episodes of violence.  Memory was normal.  The Veteran was noted to be unemployed because of his back condition.  

The examiner found that the Veteran's PTSD resulted in "reduced reliability and productivity."  The examiner specifically found there were no deficiencies in the areas of judgment, thinking, family relations, work, mood or school and that the PTSD did not cause total occupational and social impairment.  He was assigned a GAF score of 55.

In March 2008, the Veteran had good eye contact and normal speech.  His mood was "all right."  His thought processes were linear.  He denied suicidal and homicidal ideation and psychotic symptoms.  He had intrusive thoughts, nightmares, and flashbacks.  He was fully oriented.  Concentration was fair; insight was adequate, and judgment was adequate.  He was assigned a GAF score of 53.

In April 2009, the Veteran was noted to be adequately groomed.  He was cooperative and motivated.  He was fully oriented.  Speech, thought processes, insight, and judgment were all normal.  Memory was normal.  There were no hallucinations or delusions.  His mood was depressed and affect was flat.  There was no homicidal ideation.  There was some suicidal ideation without intent or plan.  He was assigned a GAF score of 50.  

In September 2009, the Veteran had good eye contact and normal speech.  His mood was "all right."  His thought processes were linear.  He denied suicidal and homicidal ideation and psychotic symptoms.  He had intrusive thoughts, nightmares, and flashbacks.  He was fully oriented.  Concentration was fair; insight and judgment were adequate.  He was assigned a GAF score of 45.

In July 2010, the Veteran had good eye contact and normal speech.  His mood was "all right."  His thought processes were linear.  He denied suicidal and homicidal ideation and psychotic symptoms.  He had intrusive thoughts, nightmares, and flashbacks.  He was fully oriented.  Concentration was fair, insight was adequate, and judgment was adequate.  He was assigned a GAF score of 47.

In October 2010, the Veteran had good eye contact and normal speech.  His mood was "all right."  His thought processes were linear.  He denied suicidal and homicidal ideation and psychotic symptoms.  He had intrusive thoughts, nightmares, and flashbacks.  He was fully oriented.  Concentration was fair, insight was adequate, and judgment was adequate.  He was assigned a GAF score of 47.

In January 2011, the Veteran was dressed appropriately.  Behavior was appropriate, and there was good eye contact.  Speech was normal.  The Veteran displayed adequate social skills.  There was no suicidal or homicidal ideation.  

In September 2012, the Veteran displayed appropriate grooming.  He had normal speech.  His thought processes were linear.  He denied suicidal and homicidal ideation.  He denied psychotic symptoms.  His mood was low, and affect was restricted.  He had intrusive thoughts, nightmares, hypervigilance and flashbacks.  He was fully oriented.  Concentration was decreased, and insight and judgment were adequate.  He was assigned a GAF score of 45.

On VA examination in September 2012, examiner found that the Veteran's PTSD resulted in "reduced reliability and productivity."  The examiner specifically found there were no deficiencies in the areas of judgment, thinking, family relations, work, mood or school, and that the PTSD did not cause total occupational and social impairment.  

The Veteran reported being married for 27 years and having a good relationship with his wife and daughter.  He had two dogs that he cared for.  He denied having any legal problems.  He reported that, two months earlier, he had confronted someone who was talking during a movie.  

On examination, his symptoms were found to be depressed mood, chronic sleep impairment, and difficulty in establishing and maintaining effective relationships.  His thought processes were logical, and he was fully oriented.  He denied suicidal or homicidal thoughts and hallucinations.  The examiner noted he was last employed in 1987, and that he stopped work due to back problems.  He was assigned a GAF score of 50.  


Law & Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that an unappealed rating decision of March 2007  granted service connection for PTSD and assigned a 30 percent rating, beginning on September 19, 2006.  

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the March 2008 rating decision that is the subject of this appeal, the RO increased the award to 50 percent, effective from the July 2, 2007 or the date of receipt of the claim for increase.

As noted, in July 2013, the RO increased the award to 100 percent, beginning on October 1, 2012.

The disability rating for the service-connected PTSD has been assigned pursuant to Diagnostic Code (DC) 9411.  However, the actual criteria for rating psychiatric disabilities other than eating disorders are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, the next higher rating of 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as school, work, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect to personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, any GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Collectively, on this record, the Board finds that the service-connected PTSD is not shown to have been productive of disability picture that is manifested by occupational and social impairment with deficiencies in most areas.  

Indeed, on every VA examination, the examiner found specifically to the contrary.
Further, almost none of the symptoms contemplated by a 70 percent evaluation have been demonstrated by the evidence.  

These include obsessive rituals that interfere with routine activities; speech that was intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect to personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); and the inability to establish and maintain effective relationships.

The Board has considered whether impaired impulse control has been demonstrated.  The incident involving the movie documented in September 2012, however, was not noted to result in violence.  The one remaining incident of violence, documented in March 2007, alone is insufficient to warrant a rating of 70 percent.  

Additionally, the Board acknowledges that suicidal thoughts were documented on three occasions throughout the span of the appeal period, including in 2006, March 2007, and April 2009.  However, this too is not sufficient to justify a rating of 70 percent.  

Many of the Veteran's GAF scores fall above 51, indicating "moderate" symptoms.  This is consistent with the 50 percent rating currently assigned.

The Board acknowledges the GAF scores falling below 50, indicating more severe symptoms.  However, the Veteran's actual symptoms reported in connection with these scores are not consistent with either the assigned GAF scores or actual findings of a higher level of impairment contemplated by the criteria for a 70 percent rating or higher.  

The Board's review of the evidence reveals consistent symptomatology; it is unclear why varying GAF scores were assigned.  The Board simply cannot find that a higher rating is warranted based solely on these lower scores.  See 38 C.F.R. § 4.126(a).

In reaching this decision, the Board has specifically considered the Veteran's own lay statements and those of his wife.  They are competent to report the manifestations of his disability.  However, competence and credibility are different matters.  

Here, the record contains a number of treatment notes and examination reports, and to the extent that the Veteran and his wife assert social and occupational impairment more severe than that contemplated by a 50 percent evaluation, these statements are generally inconsistent with the more probative findings of the examiners.  

In sum, the assertions are less probative than the evidence that is provided by medical professionals.  The findings of medical professionals, given their experience, education, and experience, are afforded greater weight in this setting.  The criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's PTSD.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, a total disability rating based on individual unemployability (TDIU) is already a claim on appeal, thus, discussion of  Rice v. Shinseki, 22 Vet. App. 447 (2009) is not appropriate.


ORDER

An increased rating in excess of 50 percent for the service-connected PTSD prior to October 1, 2012 is denied.   


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Pursuant to the Board's August 2012 remand, a VA examination was conducted in September 2012.  The examiner diagnosed mild degenerative joint left shoulder.  The examiner stated that as there were no shrapnel wound residuals or nerve damage to the left shoulder, the requested medical opinion could not be rendered.

In so finding, the examiner relied on incomplete dates of service (citing service as from May 6, 1970 to September 4, 1973), and did not address pertinent symptomatology in the service treatment records.    

For example, in February 1963, the Veteran was treated for a possible septic left shoulder.  On a Report of Medical History of July 1968, it was noted the Veteran had been treated for bursitis of the shoulder on 5 occasions with injections.  It was not indicated whether the left or right shoulder was treated.  

In August 1969, during service, the Veteran was treated for a soft tissue injury of the left shoulder, and a sling was placed.  Subsequent records from that month document probable subluxation of the left glenohumeral joint, and treatment with strengthening exercises.

In the course of the appeal, the Veteran was also diagnosed with left shoulder impingement.  See March 2007 VA examination report; McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The examiner did not address whether the current degenerative joint changes or left shoulder impingement could be due to the above-cited symptomatology in service, or the conceded in-service combat.  See DD 214 Form.  As such, an addendum opinion is necessary.

The above development may affect the Veteran's claim for a TDIU rating.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature.  Such action is deferred pending further action as to the other matters on appeal.  

Accordingly, these remaining matters are  REMANDED to the RO for the following action:

1.  The RO should take all indicated action to forward the Veteran's claims file to the September 2012 VA examiner who conducted the VA examination for the left shoulder, or a suitable substitute, in order to obtain a clarifying opinion.

The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the physician for review.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current left shoulder disability, including degenerative changes and left shoulder impingement, is due to disease or injury that was incurred in or aggravated by any service.

In so doing, the examiner should address the February 1963, July 1968, and August 1969 service treatment records previously discussed.  The examiner should also take into account the Veteran's conceded in-service combat, as demonstrated by his receipt of the Combat Infantry Badge and three Purple Hearts.  

The examiner is also advised that the Veteran served on active duty from September 1961 to September 1964, July 1965 to July 1968, and May 1970 to September 1973.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.   
	
If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO must arrange for the Veteran to undergo a VA examination to obtain an opinion responsive to the questions posed hereinabove.  All indicated tests should be accomplished, and all clinical findings reported in detail.  

2.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

3.  After any requested opinion or examination is completed, the RO should review the examination report to ensure it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



